


110 HRES 1117 EH: Declaring the support of the House of

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1117
		In the House of Representatives, U.
		  S.,
		
			April 22, 2008
		
		RESOLUTION
		Declaring the support of the House of
		  Representatives for the goals and ideals of Earth Day and for developing the
		  scientific and technological capabilities to achieve those
		  goals.
	
	
		Whereas the need to educate Americans on the importance of
			 stewardship of the environment led to the first Earth Day in 1970, the passage
			 of a variety of environmental laws, and substantial environmental improvements
			 over the intervening years;
		Whereas substantial air quality and other environmental
			 problems persist in many areas of our country;
		Whereas today increasing numbers of Americans are
			 concerned with the relatively rapid changes in our environment and decreasing
			 biodiversity;
		Whereas the need to improve our interaction with the
			 environment has led to the need for more sophisticated environmental research
			 and development of solutions to environmental problems;
		Whereas today the importance of scientific evidence in
			 making correct decisions about environmental problems has never been more
			 important;
		Whereas Earth Day activities increase our understanding of
			 the environment and its relationship to our personal decisions regarding energy
			 conservation, use of renewable energy, use of natural resources, and recycling;
			 and
		Whereas Earth Day has become the preeminent day of
			 environmental celebrations, clean-ups, and educational events across the
			 country: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of Earth Day and thanks the many organizers and participants across
			 the country for their tireless efforts in support of the environment;
			(2)encourages the
			 Department of Energy to step up its efforts in research, development, and
			 demonstration of renewable energy technology and energy conservation
			 techniques; and
			(3)encourages all
			 segments of American society to work together in ensuring that the research and
			 development necessary to uncover solutions to our major environmental problems
			 occurs in a timely manner.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
